I dissent. It seems to me that the driver of respondent's truck indulged in an unwarranted assumption, which is carried into the findings of the trial court and into the majority opinion. *Page 529 
The court found that appellant was guilty of negligence
". . . in that immediately before the collision defendant's driver turned said truck to the left side of the highway, asthough intending to stop and park, and then suddenly, without notice or warning, turned said truck to the right and proceeded across the road in front of plaintiff's truck . . ."
The majority say:
". . . when approaching the restaurant, defendant steered his truck to the left side of the highway, indicative of hisintention to stop and park . . ." (Italics mine.)
The driver of respondent's truck testified:
"Q. What made you think that Mr. Ranniger was going over to the left side of the road, or is that what you did think? A. Because that is the way he turned. Q. Well, is it the practice of truck drivers to turn across the road and park on the left hand side of the road. A. It is there, yes. It is done there. Q. Did you ever see Mr. Ranniger do that? A. I wouldn't say that I did. Q. There is no intersecting road, is there, opposite where this accident occurred? A. No. Q. Coming in from the north? A. No. Q. There is not? A. No. Q. And so you assumed when you saw Mr. Ranniger turn to the left, as you claim, that he was going over to the other side? A. Yes, sir . . ."
(There is more to the last answer, which I have omitted because it refers to Ranniger's movements after the collision occurred.)
Acting on this assumption, the driver of respondent's truck attempted to pass to appellant's right without giving any signal whatsoever. This was negligence, chargeable to respondent, which, it seems to me, was the proximate cause of the collision. Both trucks were traveling in the same direction on the paved portion of the highway. Under the circumstances, the only assumption respondent's driver had *Page 530 
a right to act upon was that appellant would observe the rules of the road and make room for respondent's truck to pass to the left.
The controlling statute (Rem. Rev. Stat., § 6362-41 [P.C. § 196-41]) provides:
". . . (2) Vehicles proceeding in the same direction on overtaking another vehicle . . . shall pass to the left; provided, however, a variance in good faith from the rules herein relating to the turning to the left of a vehicle when overtaking another vehicle, . . . going in the same direction where the exigencies of the situation permit, shall not subject theoffender to arrest under the criminal provisions of this act; ...
"(4) The signal of an intention to pass shall be given by one blast or stroke of the horn or other signaling device.
"(5) Should the overtaken vehicle then not give way, three such blasts or signals shall be given, and upon the failure to comply therewith, the overtaking vehicle may at the next suitable place safe for both vehicles go by without further signal. . . ." (Italics mine.)
It seems to me clear that this statute makes it negligenceper se for an overtaking vehicle to pass to the right of the overtaken vehicle under any circumstances. The driver of the overtaking vehicle is bound to give the signals prescribed by subdivisions 4 and 5 before even attempting to pass. If the driver of the overtaken vehicle does not yield the left side of the road, the driver of the overtaking vehicle even then may not pass until arriving "at the next suitable place safe for both vehicles." It seems plain to me that he still must pass to the left.
The fact that, under the proviso in the first subdivision, "the offender" against these rules shall not be "subject to arrest under the criminal provisions *Page 531 
of this act," does not exculpate him from civil liability.
Respondent's driver violated all the requirements of the statute: He gave no signal of intention to pass, and then attempted to pass to the right. Presumably, if he had complied with the statute in any particular, the collision would not have occurred. Certainly not, if he had not attempted to pass to the right. Since his negligence was the proximate cause of the collision, the judgment should be reversed.
BEALS, J., concurs with BLAKE, J.